DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “wherein the membrane material is selected from the group consisting of polydimethylsiloxanes, polyimides, partially fluorinated polymers…”, and the claim also recites “in particular polyetheretherketones and polyetherketoneketones, polybenzimidazoles and polyethers” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 
Claim 14 contains the trademark/trade name Cytop and Hyflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an amorphous fluoropolymer and a partially crystalline perfluoroalkoxy polymer, respectively and, accordingly, the identification/description is indefinite.  Claim 15 is indefinite as it is dependent upon a claim that has been found indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weise et al (US 8,226,829).
The claims are drawn to a process for preparing aldehydes by hydroformylation of a C2 to C20 olefin, wherein the reaction is conducted in the presence of a homogeneously dissolved catalyst system that comprising cobalt or rhodium, wherein the partial pressure of carbon monoxide or hydrogen in the reaction constituted not more than 75% of the total gas pressure; and a membrane separation of the catalyst, wherein before separation, a gas exchange with carbon monoxide or hydrogen is carried out, such that the partial pressure of carbon monoxide or hydrogen constitutes more than 80% of the total gas pressure.
Weise et al teach a method for separating a dissolved complex catalyst of a metal and/or any free organophosphorus ligand present from a hydroformylation reaction mixture that contains an aldehyde product, wherein at least one membrane is used to separate the catalyst (abstract).  
The hydroformylation reaction is conducted on olefins having from 2 to 25 carbon atoms (col. 8, lines 52-64).  The hydroformylation reaction is conducted at temperatures from 40 to 180°C and pressures from 0.1 to 30 MPa (col. 26, lines 9-15).  Rhodium is 
In the hydroformylation reaction, synthesis gas comprising a typically equimolar mixture of carbon monoxide and hydrogen is usually used in excess.  The reaction product mixture from the hydroformylation reactor generally contains enough carbon monoxide to ensure the required carbon monoxide partial pressure in the membrane separation step; however, if necessary, it is possible to feed additional carbon monoxide to increase the carbon monoxide partial vapor pressure, which may be determined by gas analysis and measurement of the total pressure of the gas phase.  Separation of the catalyst complex may be carried out using one, two or more membrane separation steps.  It may also be advantageous for a thermal separation to be conducted prior to the membrane separation or between membrane separation steps.  The membrane separation is preferably conducted at a temperature from 20 to 150°C.  The transmembrane pressure is preferably from 1 to 10 MPa (10 bar to 100 bar).  Membranes useful for retaining the metal/ligand complex include, inter alia, polyimides, polyamides, polybenzimidazoles, and polymers having intrinsic microporosity (PIM) (col. 4 line 7 to col. 5, line 66).
The difference between Weise et al and the present invention is that the reference does not expressly teach syngas comprising not more than 75% of total gas pressure during hydroformylation, and a gas exchange to increase the syngas partial pressure during the membrane separation step such that carbon monoxide or hydrogen accounts for more than 80% of the total gas pressure.

The instant claims are therefore rendered obvious over Weise et al because the reference suggests increasing the syngas partial pressure during the membrane separation step to an amount that constitutes the bulk of the total gas pressure of the reaction system, so that the metal-ligand complex is not deactivated or destroyed during the separation process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622